Citation Nr: 1524741	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  12-17 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for an anxiety disorder not otherwise specified.  

2.   Entitlement to an initial rating in excess of 30 percent for migraine headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1979 to May 1982.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in March 2015.  A transcript of the hearing is associated with the claims file. 

This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  Some of the Veteran's VA outpatient treatment records are located in Virtual VA.  

The Veteran was granted service connection for the disabilities at issue in October 2009. His anxiety disability was evaluated at 30 percent and his migraine headaches at 10 percent.  These ratings were increased to 50 percent and 30 percent in a June 2012 rating decision.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  There are higher maximum ratings and no waiver has been received.  Therefore, the issues are still on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded VA examinations for the disabilities at issue in September 2009.  The Veteran's most recent VA outpatient treatment record for either of these issues is from May 2012, over three years ago.  In his March 2015 hearing, the Veteran stated that he had suicidal and homicidal ideation and incapacitating headaches three to four times per week.  The Veteran also referenced treatment from two VA doctors.  Those records should be associated with the claims file.  

The duty to assist does not require that the Board remand the Veteran's claim solely because of the mere passage of time from an otherwise adequate VA examination.  VAOPGCPREC 11-95; Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  Here, however, VA is on notice that the Veteran has experienced worsening symptoms and that there are potentially outstanding and relevant private medical records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As many years have passed since the last examination and there are likely relevant outstanding medical records, remand is required to obtain any records and to provide the Veteran an updated examination.   

As the Veteran has sought VA outpatient treatment in the past, on remand, any outstanding records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must make efforts to obtain updated relevant VA treatment records, particularly the mental health records from Dr. Malani and Dr. Wilson.  All records obtained should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then provide the appropriate notice and give the claimant an opportunity to respond.  

2.  After number 1 has been completed, but whether or not records are obtained, the Veteran should be afforded VA examination(s) and opinion(s) in accordance with the most recent disability benefits questionnaire(s) to address the severity of his anxiety and migraine headaches disabilities.  The examiner(s) must review the physical and electronic claims files including the Veterans Benefits Management System and Virtual VA files and note such review in each examination report(s).  

The anxiety examiner must opine as to the severity and effects of the Veteran's disability, taking into account and commenting on the Veteran's statements of suicidal and homicidal ideation.  

The migraine headaches examiner must opine as to the severity and effects of the Veteran's disability, taking into account and commenting on the Veteran's statement of incapacitating headaches three to four time per week.  

All opinions expressed by the examiner(s) must be accompanied by a complete rationale, with citation to relevant medical findings.  

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  

3.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

4.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




